Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/14/2022 has been entered. Claims 1-15 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cubizolles (JP 6659561) in view of Isoda (US 9433037).
Regarding claim 1, Cubizolles teaches a plurality of stoves each having a transmitting coil ([0088] heating zones (2, 3, 4, 5) having main coil (12), Fig. 2), the stoves are identifiable and distinguishable from each other by the periodically cyclic modulation signal sequences that are different for each of the stoves ([0124] each heating zone having unique identifier) but is silent on a driver driving the transmitting coil and a controller controlling the driver of each of the stoves to generate a drive signal, the drive signal of each of the stoves is a periodically cyclic modulation signal sequence.
However, Isoda teaches a driver driving the transmitting coil (Col. 6 lines 5-8 first and second oscillation circuits 7a and 7b) and a controller controlling the driver of each of the stoves to generate a drive signal (Col. 6 lines 60-65 driving signal of inverters 11a and 11b) , the drive signal of each of the stoves is a periodically cyclic modulation signal sequence (Fig. 2A and 2B, driving signal of switching elements shown periodic and cyclical Col. 6 lines 10-15).
Cubizolles and Isoda are considered to be analogous to the claimed invention because they are in the same field of induction heating devices. It would have been obvious to have modified Cubizolles to incorporate the teachings of Isoda to have a driver for each coil with the controller controlling each driver with a periodically cyclic modulation signal in order to reduce variation of the input power allowing constant input powers to used for cooking (Isoda Col. 3 lines 40-50).
Regarding claim 2, Cubizolles and Isoda teach the induction cooker of claim 1, and Cubizolles is silent on wherein at least one of an amplitude, a phase, and a frequency of each of the periodically cyclic modulation signal sequences is different for each of the stoves.
However, Isoda teaches wherein at least one of an amplitude, a phase, and a frequency of each of the periodically cyclic modulation signal sequences is different for each of the stoves (Fig, 6 , Col 10, lines 5-15 phase of driving signal of switching elements 6a-d be different, Fig. 3, Col 6-7, lines 65-67 and 1-8 frequency of driving signal of switching elements 6a-d be different).
It would have been obvious to have modified Cubizolles to incorporate the teachings of Isoda to have one of the phase and frequency be different for the stove to change the frequency in order to adjust the input power based on the operating mode (Isoda Col. 7 lines 50-55) and to change the phase to have the drivers alternately heat the induction heating cooker (Isoda Col. 9 lines 65-67).
Regarding claim 4, Cubizolles and Isoda teach the induction cooker of claim 2, and Cubizolles is silent on wherein the phase of each of the periodically cyclic modulation signal sequences is different for each of the stoves, and the stoves are identifiable and distinguishable from each other by the phase.
However, Isoda teaches wherein the phase of each of the periodically cyclic modulation signal sequences is different for each of the stoves, and the stoves are identifiable and distinguishable from each other by the phase (Fig, 6 , Col 10, lines 5-15 phase of driving signal of switching elements 6a-d be different).
It would have been obvious to have modified Cubizolles to incorporate the teachings of Isoda to change the phase in order to have the drivers alternately heat the induction heating cooker (Isoda Col. 9 lines 65-67).
Regarding claim 5, Cubizolles and Isoda teach the induction cooker of claim 2, and Cubizolles is silent on wherein the frequency of each of the periodically cyclic modulation signal sequences is different for each of the stoves, and the stoves are identifiable and distinguishable from each other by the frequency.
However, Isoda teaches wherein the frequency of each of the periodically cyclic modulation signal sequences is different for each of the stoves, and the stoves are identifiable and distinguishable from each other by the frequency (Fig. 3, Col 6-7, lines 65-67 and 1-8 frequency of driving signal of switching elements 6a-d be different).
It would have been obvious to have modified Cubizolles to incorporate the teachings of Isoda to change the frequency in order to adjust the input power based on the operating mode (Isoda Col. 7 lines 50-55).
Regarding claim 6, Cubizolles and Isoda teach the induction cooker of claim 1, and Cubizolles teaches further comprising a plurality of pots, each of the pots placed on one of the stoves (Fig.2 plurality of cooking utensils on stove).
Regarding claim 7, Cubizolles and Isoda teach the induction cooker of claim 6, and Cubizolles teaches wherein the transmitting coils of the stoves heat the pots on stoves ([0088] induction heating system to provide heat to cookware).
Regarding claim 8, Cubizolles and Isoda teach the induction cooker of claim 7, and Cubizolles teaches wherein each of the pots has a receiving coil electromagnetically coupled with the transmitting coil of one of the stoves ([0078] receiving coils in the electronic cooking utensil), the receiving coil receives the drive signal from the transmitting coil ([0042] cooking utensil with communication module 24, transmits and receives).  
Regarding claim 9, Cubizolles and Isoda teach the induction cooker of claim 8, and Cubizolles teaches wherein one of the stoves corresponding to one of the pots is identified according to the periodically cyclic modulation signal sequence of the drive signal received at the receiving coil of the one of the pots ([0124] confirmation signal Sc including the identifier of the electronic cooking appliance).
Regarding claim 10, Cubizolles and Isoda teach the induction cooker of claim 9, and Cubizolles teaches wherein each of the pots has a signal process circuit processing the drive signal received by the receiving coil ([0121 signal processing unit 26) and converting the periodically cyclic modulation signal sequence in the drive signal into a digital identification signal sequence ([0121] singal processing unit 26 generates confirmation signal SC).
Regarding claim 11, Cubizolles and Isoda teach the induction cooker of claim 10, and Cubizolles teaches wherein the one of the stoves corresponding to the one of the pots is identified by the digital identification signal sequence ([0013] identification code corresponding to cooking utensil).
Regarding claim 12, Cubizolles and Isoda teach the induction cooker of claim 11, and Cubizolles teaches wherein each of the pots has a temperature sensor detecting a temperature of the pot ([0072] temperature sensor 32 of cooking utensil).
Regarding claim 13, Cubizolles and Isoda teach the induction cooker of claim 12, and Cubizolles teaches wherein each of the pots has a wireless transmitting module transmitting the digital identification signal sequence and a temperature signal from the temperature sensor to a wireless mobile communication device and/or a wireless communication module ([0013] cookware can transmit the actual temperature along with identification code).
Regarding claim 14, Cubizolles and Isoda teach the induction cooker of claim 13, and Cubizolles teaches wherein the controller identifies one of the stoves corresponding to the temperature signal based on the digital identification signal sequence received by the wireless mobile communication device and/or the wireless communication module ([0099] control unit determine the position of the cookware, [0013] cookware can transmit the actual temperature along with identification code).
Regarding claim 15, Cubizolles and Isoda teach the induction cooker of claim 14, and Cubizolles teaches wherein the controller controls the driver of the one of the stoves based on the temperature signal, so that a temperature of the one of the stoves reaches a predetermined temperature ([0009] heat the heating zones to correct command temperature).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cubizolles (JP 6659561) in view of Isoda (US 9433037)as applied to claim 2 above, and further in view of Haag (US 20080087661).
Regarding claim 3, Cubizolles and Isoda teach the induction cooker of claim 2, but are silent on wherein the amplitude of each of the periodically cyclic modulation signal sequences is different for each of the stoves, and the stoves are identifiable and distinguishable from each other by the amplitude.
However, Haag teaches wherein the amplitude of each of the periodically cyclic modulation signal sequences is different for each of the stoves, and the stoves are identifiable and distinguishable from each other by the amplitude (Fig. 2A and 2B, [0034] signals for induction coils L1 and L2, shown to have different amplitudes).
Cubizolles, Isoda, and Haag are considered to be analogous to the claimed invention because they are in the same field of induction heating devices. It would have been obvious to have modified Cubizolles and Isoda to incorporate the teachings of Haag to have the signals have different amplitudes in order to have the power values of each induction coil correspond to the preset values desired(Haag [0040]).
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument towards claim 1, that Cubizolles  does not teach "the drive signal of each of the stoves is a periodically cyclic modulation signal sequence, the stoves are identifiable and distinguishable from each other by the periodically cyclic modulation signal sequences that are different for each of the stoves" as claimed in claim 1, Isoda is used to overcome the arguments as previously set forth. Isoda does teach the drive signals that are different for each stove (Isoda Fig. 2A and 2B, Col. 6 lines 10-15). The different signals for each stove are different because of modulation. Therefore, the signals are identifiable and distinguishable from each other.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., uniquely identification of various heating elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the applicant’s arguments towards claim 3, that Haag does not teach "a plurality of stoves each having a transmitting coil and a driver driving the transmitting coil; and a controller controlling the driver of each of the stoves to generate a drive signal, the drive signal of each of the stoves is a periodically cyclic modulation signal sequence, the stoves are identifiable and distinguishable from each other by the periodically cyclic modulation signal sequences that are different for each of the stoves,” as Haag teaches a different amplitude of signal sequence for each stove, the rejection relying on Haag is maintained for claim 3, as Cubizolles and Isoda teach the limitation as in the independent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/13/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761